J-A14023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALFIO J. RANOCCHIA AND                                  IN THE SUPERIOR COURT OF
JUNE RANOCCHIA, HIS WIFE                                      PENNSYLVANIA

                             Appellants

                        v.

ERIE INSURANCE
 AND ERIE INSURANCE EXCHANGE
 AND ERIE INSURANCE GROUP
 AND ERIE INSURANCE COMPANY

                             Appellees                         No. 2166 MDA 2015


                 Appeal from the Order Entered November 25, 2015
                In the Court of Common Pleas of Lackawanna County
                        Civil Division at No(s): 2014-CV-4555


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY OTT, J.:                                        FILED AUGUST 19, 2016

        Alfio   J.   Ranocchia   and     his   wife,   June    Ranocchia,   (collectively,

“Ranocchia”), appeal from the order entered on November 25, 2015, in the

Lackawanna County Court of Common Pleas, granting summary judgment in

favor of Erie Insurance, Erie Insurance Exchange, Erie Insurance Group, and

Erie Insurance Company (collectively, “Erie Insurance”).               For the reasons

below, we affirm on the basis of the trial court opinion.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A14023-16


       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. See Trial Court Opinion,

11/25/2015, at 2. Therefore, we have no reason to restate them herein.

       Ranocchia presents the following issue for our review:

             Whether the [t]rial [c]ourt erred in granting summary
       judgment in favor of [Erie Insurance] when the insurance policy
       at issue contained ambiguities requiring a determination that
       Pennsylvania Motor Vehicle Financial Responsibility Law
       (“MVFRL”) applied to the policy and that, accordingly,
       underinsured motorist coverage was available to [Ranocchia.]

Ranocchia’s Brief at 5 (some capitalization removed).

       After a thorough review of the record, the briefs of the parties, the

applicable law and standard of review,1 and the well-reasoned opinion of the

Honorable James A. Gibbons, we conclude Ranocchia’s issue merits no relief.

The trial court’s opinion comprehensively discusses and properly disposes of

the questions presented. See Trial Court Opinion, 2/6/2014, at 4-6 (finding:
____________________________________________


1
    We observe:

       We view the record in the light most favorable to the nonmoving
       party, and all doubts as to the existence of a genuine issue of
       material fact must be resolved against the moving party. Only
       where there is no genuine issue as to any material fact and it is
       clear that the moving party is entitled to a judgment as a matter
       of law will summary judgment be entered. Our scope of review
       of a trial court’s order granting or denying summary judgment is
       plenary, and our standard of review is clear: the trial court's
       order will be reversed only where it is established that the court
       committed an error of law or abused its discretion.

Kozel v. Kozel, 97 A.3d 767, 772 (Pa. Super. 2014), quoting Daley v.
A.W. Chesterton, Inc., 37 A.3d 1175, 1179 (Pa. 2012).



                                           -2-
J-A14023-16


(1) the Pennsylvania Motor Vehicle Financial Responsibility Law (“MVFRL”)

does not apply to Ranocchia’s personal catastrophe policy where (a) case

law2 has specifically stated that if a policy is an excess or umbrella policy, it

is not subject to the requirements of the MVFRL, and (b) pursuant to the

motor vehicle policy test as set forth in Elec. Ins. Co. v. Rubin, 32 F.3d

814 (3d Cir. 1994),3 Ranocchia’s catastrophe policy qualified as an excess

policy, thereby making the MVFRL inapplicable to the action; and (2) the

language of Ranocchia’s policy was clear and unambiguous, in that it

specifically stated, “It is agreed that the insurance does not apply to

Underinsured Motorists Coverage.”4             Furthermore, the court noted with

respect to Ranocchia’s claim that even though the policy included uninsured

motorist coverage (“UM”) and underinsured motorist (“UIM”) rejection forms

on the same page rather than on separate pages as required by the MVFRL

at 75 Pa.C.S. § 1731(c)(1), the court “cannot apply law where it does not

belong,”5 and because the MVFRL did not apply to the catastrophe policy,

Erie Insurance did not have a duty to obtain signed waivers of coverage
____________________________________________


2
  See i.e., Been v. Empire Fire & Marine Ins. Co., 751 A.2d 238 (Pa.
Super. 2000).
3
   See also Kromer v. Reliance Ins. Co., 677 A.2d 1224 (Pa. Super.
1996).
4
   Ranocchia’s Personal Catastrophe Policy, at 14; see also Trial Court
Opinion, 11/25/2015, at 8.
5
    Id.



                                           -3-
J-A14023-16


from Ranocchia. Lastly, the court found that the inclusion of the rejection

forms, albeit inconsistent with the express language of the policy, did not

create a consequential ambiguity.).6 Accordingly, we conclude Ranocchia’s

sole claim fails and adopt the sound reasoning of the trial court.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2016




____________________________________________


6
   It merits emphasis that the trial court correctly determined the MVFRL
does not apply to the catastrophe policy. While Section 1731(c)(1) has
specific technical requirements for the forms rejecting UM/UIM coverage,
Ranocchia has provided no case law mandating that an excess policy, not
subject to the MVFRL, must follow the same technical requirements.
Accordingly, Ranocchia’s signatures, specifically rejecting UM/UIM coverage
under the excess policy, are fully operational.       Therefore, Ranocchia’s
argument that the forms do not comply with Section 1731(c)(1) is
unavailing.



                                           -4-
                                                                                               Circulated 08/12/2016 02:38 PM




(                                                                                    ::a
                                                                                                            )>
       ALFIOJ. RANOCC~    and                                In the Court of Common P{s'a~. :?;             03:
       JUNE RANOCCHIA, his wife;                             of Lackawanna County    ::o rn c::>            ;:,
                                                                                     0   ;o   c:::          )>    ;o
                                                                                     en ;>
                                                                                          <           u,    ~ :-n
                                                                                                      .,, ;:;o
                                                                                                'Tl
                                                                                          -     C.-
                                                                                          re              oz
                v.                                                                        oo          3·    0     )>

                                                             Civil Division
                                                                                          <0          1-1   c'    0
                                                                                          z;;
                                                                                          -r
                                                                                              >       N     ::z:~
                                                                                                            -i
       ERIE     lNSURANCE,                                                                 0          c.n   -<
                                                                                          :z:         (/1
       ER.IE    INSURANCE EXCHANGE,
       ERIE     INSURANCE GROUP, and
       ER.IE    ~SURANCE COMPANY,

                                Defendants,                  No. 2014-CV-4555

                              MEMORANDUM & ORDER GRANTING
                         DEFENDANTS' MOTION FOR SUMMARYJODGMENT

       GIBBONS,}.

           I.    Introduction

                 Presently before us . is the Defendants' Motion for Judgment       on the Pleadings or,

       alternatively, Sutntnaty· Judgtnent, which asks whether the Pennsylvania Motor Vehicle Financial

       Responsibility Law (''MVFRL~')applies to and provides underinsured motorist (''UIM'') benefits

       under an excess insurance policy containing both an express exclusion of such benefits and legally

       deficient waive.ts of the benefits. In their motion, Defendants contend that our MVFRL simply does

       not apply to excess insurance policies. Even if the law does apply to this particular excess policy,

       they say, a pro~ion of the policy expressly excluding UIM benefits prevents Plaintiffs . from

       recovering. Conversely, Plaintiffs atgue that the deficient waivers of DIM coverage provided by

       Defendants and included in the excess policy create an ambiguity thereby necessitating reformation

       of the policy and holding that UThf benefits were part of the excess policy until the waivers were

       secured. Because the waivers ate invalid, they say, Plaintiffs are entitled to recover DIM benefits

       und~ 'the excess policy. While this precise issue has never been addressed by out appellate c~urts,




    ~-------------,                                      --·--~··----~---·--~-·------~------!---·
we ate persuaded by existing case law regarding the MVFRL's inapplicability to excess insurance

policies·that Defendants ate entitled to judgment as a matter of law.

       II.· .Factual Backgtound

          The undisputed facts are that on Febtuaty 7, 2014, Plaintiff .Alfio J. Ranocchla was .involved

in a head-on· motor vehicle accident on State Route 307, Roaringb.t:ook Township, Lackawanna

County, Pennsylvania, (Pis.> Compl.,         if   9, 05/15/14). He subsequently accepted $15,000, the

tortfeaso..t's limits of liability insurance, and $309,000 in underinsured motorist coverage from his

own insurer, Defendant Erie.      (Id. at ~f 15-18). ·

          On March 24, 2014, Ranocchia made demand upon Erie for paytnent of additional UJM

benefits under a separate, excess insurance policy called the Personal Catasl:tophe Policy. (Id. at            ,r
19). On May 2, 2014, Erie denied the claim.                      (Id. at 1 20). Despite Ranocchia's plea for

reconsideration on Juue 27, 2014, Erie again rejected DIM coverage on July 8, 2014.              (Id. at ,r,r 21-

22).

       Ill. Procedural History:

          On August 15, 2014, Ranocchia and his wife beganthis action against Erie advancing claims

for declarato.ty judgment, breach of contract, and bad faith. (See generalfy id.). Eriefiled its Answer.
                                                             .                      .
and New Matter on October. 10, 2014. Ranocchia then filed his Reply to New Matter on January S,

2015. Teo. days later, Erie filed the instant Motion for.Judgtnent ;'ii"the Pleadings or, alternatively,

=. Summary Judgment, and a Motion for a Stay                      of Ranocchia's bad faith claim" pendiug the

outcome of out decision. On August 4, 2015, Ranocchia filed a resEonse. Oral argument was held

n August 6, 2015, at which time we granted Erie's Motion ~o Stay the bad faith claim since.

Plaintiffs did not oppose same. With. Erie's .Motions· for Judgment on the Pleadings and Summary

Judgment now ripe for disposition, we tum to out standards of review.




                                                         2
                                                                     -----------------                         -~---!-----
      IV. Standard of Review
                ... 'J"

          1. Judgment         011.   the l'leadit:igs

          A.motion for judgment on the pleadings is a "party's request that the court rule in its favor

 based on the pleadings on file, without accepting evidence, as w~en the outcome of the case rests ?n

 .the court's interpretation of the law." Black's Liw Dir:lio11a,y 1038 (8th. eel 2004). Pennsylvania Rule

 of Civil Procedure 1034 governs motions                fo:t: judgm~ut on     the pleadings and provides, in relevant

. part, as follows:
                                                        . ·.                                        .
              (a) Aftet the relevant pleadings are closed, but .within such time as not to
                  unreasonably delay the trial, any p~ may move for judgtnent on the
                   pleadings.

               (b) The court shall enter such judgment or order as shall be proper on the
                   pleadings.             ·

 Pa.R..C.P. 1034. «A motion for judgment on the pleadings is similar to a demurrer" such that it "may

 be entered when there are no disputed issues of fact and the moving ·party is entitled to judgment as

 a matter of law." Rd11rke v. Pa. Nat. M11S'. Cas. for. C«, 116 A.3d 87, 91 (Pa. Super. 2015) (quoting Sw.

 Bmw Prod. Co. v. Fonst Bes., ILG, 8~ A.3d 177, 185 (Pa. Super. 2013) (citation omitted), appeal

 denied, 96 A.2d 1029 (Pa. 2014)). In ruling on such a motion, we must co~e our consideration "to

 the pleadings and relevant documents." Id. We must also "accept as true all well pleaded statements

 of fact, admissions, and any documents properly attached to the pleadings presented by the party

 against whom the motion is filed, considering only those facts which were specifically admitted," Id.

         2. Summary[udgmeut

         A motion for     summary judgment is "(a] request that the court enter judgtn~nt without a trial

 because there is no genuine issue of material fact to be decided by a fact-finder-e-that is, because the

 evidence is legally insufficient to support a verdict in the nonmovant's favor," Black's
                          .                                      .                                      Low Dictionary
                                                                                                                .
 1038 (8th   ed,   2004): Pennsylvania Rule of Civil Procedure 1035 gove.t:os motions for summary '

 judgment and provides, in relevant pa.rt, as follows:
                                                               3 -   .   --
             Afte.t the relevant pleadiogs are closed, but within such time as not to
             unreasonably· delay trial, any party .tnay move for summary judgtnent in
             whole or in part as a matter of law                               .
               · (1) .. whenever there is no genuine issue of any material fact as to a
                        necessaty element of the cause of action or defense which
                         could be established by additional discovery or expert report,
                        or
                 (2)    if, after the completion of discovery relevant to the
                        motion, including the production of expert reports, an
                        adverse party who will bear the burden of proof at trial
                        has failed to ptoduce evidence of facts essential to the
                        cause ~faction or defense which in a ju.ty trial would require
                        the issues to be sW?:tnittedto a juty.

Pa.RC.P. 1035.2. 'In ruling on.a motion f~r suni..matyfudgtnent, the ttial court must review "all the

evidence of record to determine whether there exists a genuine issue of material fact." Cmwell v.

.Atlanti« Rich.fold Co., 115 A.3d 906, 908-09 (Pa. Super. 2015) (quoting Petrina v. Allied Glow Corp., 46

.4.2d 795, 798 (Pa. Super. 2012) (citations omitted)). When doing so, .

             We view the record in the light most favorable.to the non-moving party, and
            ·all doubts as to the existence of a genuine issue of material fact must be
             resolved against the .rnov.ingparty. Only where there is no genuke issue as to
             any material fact and it is dear that the moving party is entitled. to a judgment
             as a matter of law will summary judgment be entered All doubts as to the
            existence of a genuine issue of a material fact must be resolved against the
            moving pa.tty.

Id. at 909 (quoting Petrina, 46A.2d at 798).

    V. Discussion

        We address the issues before us in tandem: fast, whether the MVFRL applies to Rauocchia's

Personal Catastrophe Policy; and second, if it does, whether the written waivers of UIM coverage
                                                                                                      .
provided in the Personal Catastrophe Policy ate legally deficient under the MVFBL such that

Ranocchia is entitled to UIM coverage.




                                                                                                   ------l----
             (
                           .1. The MVFRL does not apply to Rsuoccliie's Personal Cetastropbe Policy.

                            The parties appear to agtee that the Personal Catastrophe Policy is an excess, or umbrella,

                 policy.1 As our Superior Court has written:                           ...   .
                                 Pennsylvania' law recognizes that not all insurance policies that affotd
                                 cove.tage for lkbility arising out of the operation or use of automobiles ate
                                 considered motor vehicle liability policies. Specifically; if the policies ate
                               . excess or umbrella policies, they are not subject to the zequitements of the.
                                 MVFRL. Elet. !111. Co. v. lli1bin; 32 F.3d 814 (3d Cit. 1994); Kromer v. Rt/iance
                                 111-S. Co., 677 A.2d 1224 (Pa. Super. 1996).

                                 Generally, an excess policy is one that "ptoyides for payment of that portion.
                                 of the claim 'that remains unpaid once other LJiability] cove.rage is exhausted."
                                .Axto. ·Undmll!itm[, IncJ v. Fireman's F,mdlns. c; 874 F.2d 188, 193 (3d Cit.
                                 1989). An umbrella policy is a type of excess policy.

                 Been;, Evpire Fire and Marine1111. Co., 751 A.2d 238, 240-41 (Pa. Super, 2000) (quoting NotthemJnr.

                 Co.   ofNew York v. Dottery, 43 F.Supp.2d 509, 514                (E.D.Pa. 1998). (citations modified)), appealdenied,

                 77 64 A.2d 1063       (Pa.   2000). "[I]n detettnioing whether a parti~                policy is a motor vehicle policy

                 which "[was) issued to satisfy the MVFRL," PJ1bi11, 32 F.3d at 818, courts should consider, inkr alia,

                 the following factors, whete applicable:

                                1. Does the policy itself provide that it is an excess or umbrella policy?
                               2. Does the policy requite the insured to catty unde.tlyingliability cove.rage?
                               3. Is the claim under consideration made by a first-party and not by a third-
                                  pa;ty .injured in the accident?                                        ·
                               4. Is the party making the claim not .legally requited to pay for the damages
                                  to the injured person?
                               5. Does the policy afford coverage to the insured in general rather than to a
                                  particular. a vehicle?
                               6. Is the policy designed to .insure a special risk?
                               7. Was there a premium charged for liability coverage, but not ~o:t UJM
                                  cov~age?                                                           .
                               8. Is the premium paid substantially lower than one which would provide
                                  for similar covet.age under a p.ciroa.ry automobile liability policy?
                               9. Is the amount of the coverage.substantially highet than that afforded
                                  under aprimary automobile insurance policy for the same .risk?


                 \ "Plaintiff is ... seeking an. additional UIM .r.ecove.ry under the Personal Catas!J:ophe Policy, an umbrella or excess
                 liability insurance policy .... " Defs.' Br.. in Supp., p. 2, 01/15/15. "The Declarations Page for the catastrophic loss policy
                 indicates that it is in excess of the automobile liability policy held by Mt. and Mrs. Raaocchia with Erie." Pis.' Br. in
                 Opp., p. 4-, 08/04/15.                                                                                         .
__   !__,_




                                                                            ---$-----..........          ----
                                                                                                         .        .
                       Dottery, 43 F.Supp.2d at 516-17. "On balance, if the answers to these questions ate yes, then the

                       policy is not amotor vehicle policy written to satisfy the MVFRL." Id. at 517. We have answered

                       these questions as follows: .

                                   1. · Yes. The Policy provides that ~tie '\v.ill pay for only personal injuty or
                                        property damage coveted by this policy. This applies only to damages in
                                        excess of the undetlying limit or Self-Insured Retention," Personal.
                                        Catastrophe Policy, p. 4 (emphasis added); Iee a/Jo id. at p. 4, .Litnit of
                                     Liability:                                                   .      .
                                  2. Yes. "Subject to the maintenanceof underlying insurance condition, you
                                      agree the uo.detlyiog Iimits · of insurance shown on the Declarations
                                     and/ or Amended Declarations, which is part of this policy, are in force at
                                     inception of this policy and will. be maintained as long as personal
                                     catastrophe liability coverage is provided» Id. at p. 1.
                                  3. Yes, first-party Plaintiffs .Alfio and June Ranocchia. See id. at P: 1.
                                  4. Yes. Following his accident, Ranocchia accepted $15,0QO, the bodily
                                     injuty limit, fro.tn. the tortfeasor's insurance company; and $300,000 in
                                     underinsured motorist cove.rage from his own insurer, Defendant Erie.
                                                          im
                                            (Pls.' Cornpl.,  15-18). See Bq;•te v. St. P1111/Fire and Marine Im. Co., No.
                                           92-6525, 1993 WL 175371 (B.D.Pa. May 25, 1993) ("[l)n an uninsured
                                           motorist accident, the party that is legally required to pay for damages is
                                           the uninsured motorist,"), reconsideration denied, 1993 WL 229961 (E.D.Pa.
                                           June 25, 1993).
                                  5. Yes. Unlike the Declarations of the Fatnily Auto Insurance Policy, the
                                            Declarations of the Personal Catastrophe Policy provide no vehicles, and
                                            only list the names of the insured. See Declarations of Family Auto Ins.
                                           Policy, p. 1; Declarations of Personal Catast.tophe Policy, p. 1.
                                  6.       Probably not, as the Policy provides general excess coverage rather than
                                       ·   specialized coverage, See Dolte,y, 43 F.Supp.2d at 520 ("[I]he policy
                                           insures a special. risk associated with Keystone employees dtiving
                                           customers' vehicles while the vehicles were gataged at the Keystone
                                           location."); seeam      St. Pn11/.Merm,y JnI. Co. v: Corbett, 630 A.2d 28 (Pa.
                                           Supe.r. 1993) ("[IJhe contracted covetage limitations in the antique
                                           automobile .insuraace policy are valid and enforceable.").
                                  7.       The full term premium for the Personal Catastrophe Policy is $148.00. It
                                           does not specify premiums charged for either li:ibility coverage or DIM:
                                           coverage. See Declarations of Personal Catastrophe Policy, P: 1;
                                           D_!!cl~~ti.9.n.s of Fttnily Auto Ins. Policy, p. 1                   .
                                  8.       Yes. While the premium under the Personal Catastrophe Policy is
                                           $148.00, the .premium under the Fatnily Auto Policy is $1,526. See
                                           Declarations o.fPersonal Catastrophe Policy, p. 1; Declarations ofFatnily
                                           Auto Ins. Policy, p. 1
                                  9. ·     Y,es. The coverage for each occurrence under the Personal Catastrophe ·
                                           Policy is $1,000,000, which ls substantially highet than any covet.age
................ ~i.
                  under the   Family Auto Policy. See Declarations of Personal Catastrophe
                  Policy, p. 1; Declarations of Family Auto Ins. Policy, P: 1.

 Taken in the aggregate, we ate .initially convinced that the Ranocchias' Personal Catastrophe Policy .is

 indeed an excess policy, ther_eby rendetiog the MVFRL inapplicable to this action. Without the
        .                                    .
. MVFRL, the    Ranocchias cannot produce evidence of facts essential         to   their cause of action. On

 these gtounds alone, we must grant Erie's Motion for Sutnma.t:yJudgment

        2. The Rsuioccbiee'PersonalCatastrophe Polleyis dear and unambiguous.

        We write on, however, to ~ddtess the gtava.01en of the Ranocchias' atgu.tnent. Sped.fically,

the Ranocchias ask us to hurdle this well-established axiom of the law-tliat the MVFRL                    is

inapplicable to excess policies-and instead "read] ] the policy as a whole, together with all

attachments including rejection fot:tns ... " Pls.' Br. in. Opp., P: 5, 08/04/15. They atgue:
                                 .       .                               "\


             Attache~ to , . . the Catastrophic Loss Policy produced ~Y Erie . . . ate
             underinsured and uninsured motorist coverage Pennsylvania Catastrophe
             liability Rejection Forms offered to and signeId. The Ranocchias therefore conclude that "the intent of Erie was to provide underinsuted motorist

coverage under the personal catastrophe liability policy and to· refuse coverage for the same only in

the event that the .insureds sign valid rejections." Id. at 6. Because "the rejection forms are invalid,"

                 . "cannot defeat the cla.irn. of
Plaintiffs say, Erie                                Mr. and Mrs. Ranocchia for underinsured motorist
                                                                                                 .
coverage."   Id. We disagree.

        "In interpreting   an   insurance contract, we must ascertain the intent of the parties as

manifested by the 1aoguage f the wtitten agreement." Kromtr, 677 A.2d at 1230 (quoting Pqylor v:

Hartford Ins. Co., 640 A.2d 1234, 1235 (Pa. 1994)), affirmed, 696 A.2d 151 (Pa. 1997). "When the

policy lang112gC is clear and unambiguous, we     will give effect to the language of the contract" Id.

(quoting Pqylor,640 A.2d at 1235).



                                                     7                                                         J   _
                     Here, the language of the Personal     Catastrophe Policy could not be         any mote cleat ot less

            ambiguous. Specifically, on page 14 of the agteetnent, unencumbered by any unrelated language, the

            Po~cy reads, "It is agreed that the insurance does not apply to Underinsured Motorists Coverage."

            Personal Catastrophe Policy, p. 14. Despite the language, the Ranocchias claim entitlement to DIM

            coverage because the Policy also included U1M and uninsured motorist coverage rejection fonns on .

            the same pag~ rather than on separate pages, as required by the MVFRL at 75 Pa.GS.A. § 1731(c)(1).

            As we have alteady explained, however, we cannot apply law where it does not belong.                  Bl,bin, 32

            F.3d at 818-819 ("!N]o Pennsylvania court ... has held that an excess policy                .is subject to the

            MVFRL.»). Because the MVFRL does not apply to the Personal Catastrophe Policy, Erie "bore no

            duty to obtain signed waivers of coverage" from the Ranocchias. See Sto11met1 v: Pub, Serv. 'Mllt. Ins.

            Co., 834 F.Supp. 140, 142 (E.D.Pa. 1993) (denying the plaintiffs motion fo.t summary judgtnent and

           . predicting that the Pennsylvania Supreme Court would adopt the majority rule that "umbrella

            policies ate not auto.tnob.ile insurance policies fo.t purposes of § 1731"). Equally dispositive, we

            cannot "create ... coverage where none exists." Bm1, 751 A.2d at 241          (citing BlaknfY u: Gqy, 657 A2d

            1302, 1304 (Pa. Super. 1995), appeal deni.ed, 668 A.2d 1119 (Pa. 1995)); see also Swarner o. M11t.     Ben. Gr.,

            72 A.3d 641, 645 (Pa. Super. 2013) ("(C]ourts rnust construe the terms of an insurance policy as


                                                                                      .
            written and .tnay not modify _the plaln meaning of the words under the guise of '.interpreting' the
                                                   .
            policy. If the terms of a policy ate clear, this Court cannot rewrite or give it a construction in conflict

            with the accepted and plain meaning of the language used.") (quotiogA/lrta/e           Fire and Cos. Ins. Co. v. ·

            }!ymes, 29 A.3d 1169, 1171 (Pa. Super. 2011)), appeal denied, 85 A.3d 484 (Pa. 2014).

                    The inclusion of the rejections fortns, albeit inconsistent ~th the exp.tess          language of the

            Policy, does not, in   ut view, create a conseq~eotlal ambiguity. We       conclude, therefore, that Erie's

            Motion fo.t Sutntnary Judgment is w~ founded. .An appropriate O.tdet follows.



___
  ,   __
                                                                                                                ·'




(
     ALFIO J. RANOCCHJA and                                     In the Court of Common Pleas
     JUNE RANOCCHIA, his wife,                                  of Lackawanna County

                             Plaintiffs,

             v.                                                                                    ·::o              ~         .r
                                                                                                   ·rr1                         p-
    · ERIE INSURANCE,
                                                                Civil Division                      o,
                                                                                                    Orn
                                                                                                        ~
                                                                                                        9
                                                                                                           Q
                                                                                                                                o z;
                                                                                                                                ~)::>-
                                                                                                    ;o;o             '--        ,,;::~
      ERIE INSURANCE EXCHANGE,                                                                      g~               N          -
    ERIE INSURANCE GROUP, and                                                                        o_o..,, cJ1                ~ ~
                                                                                                                                 :z.:   ;;o
    ERIE INSURANCE" COMPANY,                                                                          :'1C::
                                                                                                         .::(....        -0
                                                                                                                                 P-z
                                                                                                                                 Op-
                                                                                                          c,O            ::3      01
            Defendants.  No. 2014-CV-4555  '.< 0 i;;;
    ~~~~~~~~~~~~~~-'-~~~~,.--~~~~~~~~--iu~,~~~_L..>,